COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00027-CR


CHANCE WADE WALKER                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                        STATE


                                    ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      A jury convicted Appellant Chance Wade Walker of third-degree felony

driving while intoxicated. See Tex. Penal Code Ann. §§ 49.04(a), 49.09(b)(2)

(West Supp. 2013).       The jury assessed his punishment at four years’

imprisonment and a fine of $12.00, and the trial court sentenced him accordingly.




      1
       See Tex. R. App. P. 47.4.
      Walker’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California2 by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. This

court afforded Walker the opportunity to file a brief on his own behalf, but he did

not do so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.



                                                   PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; DAUPHINOT, J.


      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).


                                         2
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 9, 2014




                             3